Atkinson, J.
It appears from the pleadings in the equity suit that R. H. Parker was not a party to that case; and consequently the court did not have jurisdiction to render a personal judgment against him. The verdict did not purport to bind him. Considering the decree in its entirety and giving due weight to that part which states that the fund arising from sale of the property had been delivered to J. F. B. Boswell, the portion of the decree that was set aside by the judge should be construed as a personal judgment for a stated amount of money based on a breach of official duty to Mrs. McWilliams. The court was without jurisdiction as to that matter, and it was not erroneous to set aside that part of the judgment on the ground that it was void.
If there was any error, on the trial of the motion to set aside the decree, in admitting in evidence copies of the record in the trover suit and the judgment for the plaintiff therein, or the record in a proceeding by Boswell against Parker and the judgment based thereon, ordering payment to Boswell of the money arising from sale of the property on his giving bond, or in admitting evidence showing that the bond was given and the money paid over to Boswell under the order of the court, the error affords no ground for a reversal. The judgment upon which error was assigned was demanded on account of the absence of jurisdiction as to Parker in the equity suit, and the admission of the evidence objected to could not have affected the case.

Judgment affirmed.


All the Justices concur.